DETAILED ACTION
This is the second Office action of Application No. 16/687,716 in response to the amendment filed on July 9, 2021. Claims 1, 3, and 5-9 are pending. By the amendment, claims 1, 3, and 5 have been amended. Claims 2 and 4 have been canceled.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Barnes (US Patent 2818712, cited on the PTO 892 dated 3/26/2021).
Regarding claim 1, Barnes discloses coupling arrangement (Fig. 1) for a driving device for a wing tip of an aircraft (interpreted as intended use), wherein the coupling arrangement comprises an input (Fig. 1, driving shaft 23), an output (Fig. 1, hub portion 51)  and a coupling (Figs. 1, e.g. ball ramps 12 and 14, ball 12 and elements 11, 30, 13), wherein the coupling is non-rotatably connected with the input (e.g. Figs. 1 and 3, column 2, lines 59-70) or with the output, wherein the coupling furthermore Figs. 4-5) which in the coupled condition are configured to connect the output with the input for transmitting a torque from the input to the output (Fig. 4 and column 4, line 39), wherein upon exceedance of a torque threshold value (e.g. column 1, lines 59-61) in a first operating condition (Fig. 5) the torque transmission means are arranged such that the input is periodically separated from and connected with the input (column 5, lines 45-58), and that when the torque threshold value is not reached in a second operating condition (Fig. 4), the torque transmission means are arranged such that the input is permanently connected with the output for transmitting a torque (column 4 lines 39-44), wherein a ball ramp mechanism (Figs. 4-5, ball 15 and ramps 12 and 14) forms the torque transmission means or a part of the same, the ball ramp mechanism has two opposed ball ramps (Figs. 4-5 show ramps on 12 and 14), the ball ramps have one or more pockets or other depressions (column 4, “valleys”) in which a ball (Figs. 4-5, ball 15) is configured to be received such that a torque transmission takes place, and balls always move from one pocket to the next when the output is blocked (column 1, lines 55-58 and column 4, lines 49-58).  
Regarding claim 3, Barnes discloses -5-U.S. Patent Application No. 16/687,716Amendment dated July 9, 2021Reply to Office Action of March 26, 2021the coupling arrangement according to claim 1, wherein the ball ramps are configured such that they have a plurality of ramps (Figs. 4-5) which are arranged relative to each other such that the ball can sequentially roll off from one ramp into the next ramp (Fig. 5 and column 4, lines 49-58).  
Regarding claim 5, Barnes discloses the coupling arrangement according to claim 1, wherein the torque threshold value is determined by a pretensioned spring (Fig. 1, 30) acting on the torque transmission means and is adjustable by said spring (column 2, lines 52-58).  
Regarding claim 6, Barnes discloses the coupling arrangement according to claim 1, wherein the coupling includes a first coupling element (Fig. 1, 13 and column 3, lines 7-13) which is non-rotatably connected with the output and a second coupling element (Fig. 1, e.g. driving member 11 and column 2, lines 43-47) which is axially movable relative to the first coupling element.  
Regarding claim 7, Barnes discloses the coupling arrangement according to claim 6, wherein a carrier (Fig. 1, shaft 60 with planet gears 62 and 61) is provided, which extends between the first and the second coupling part and which connects the two coupling parts such that the rotary movement of the second coupling part leads to a rotary movement of the first coupling part (column 4, lines 1-19 an Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US Patent 2818712, cited on the PTO 892 dated 3/26/2021) in view Tiedeman (US Patent 4579201, cited on the PTO 892 dated 3/26/2021).
Regarding claim 8, Barnes discloses the coupling arrangement according to claim 1.  
	Barnes does not disclose the coupling arrangement is in an aircraft.
	Tiedeman discloses a torque limiting coupling arrangement (column 2) in an aircraft. Tiedeman teaches the coupling is useful in locations where a temporary overload condition is encountered (column 2, lines 46-57).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barnes to incorporate the coupling into an aircraft of Tiedeman for the benefit of using in a system where protection from a temporary overload is required in order to prevent damage.
Regarding claim 9, Barnes, as modified by Tiedeman, discloses the aircraft according to claim 8, wherein a coupling arrangement is disposed between an input of the aircraft and a foldable wing tip (Tiedeman, column 2, lines 46-57, “wing flap”) and/or a buoyancy aid and/or a primary and/or secondary electromechanical actuation system and/or a thrust reversal actuation system and/or a thrust reversal cowling actuation system and/or a door actuation system (Tiedeman, column 2, lines 46-57, “door actuation system”) and/or a turbine vane actuation system. 

Response to Arguments
Applicant’s arguments, see page 8, filed 7/9/2021, with respect to the objection to the drawings have been fully considered and are persuasive.  The amendment overcomes the objection. The objection to the drawings has been withdrawn. 

Applicant’s arguments, see page 9, filed 7/9/2021, with respect to the 35 U.S.C. 112(f) interpretation have been fully considered and are persuasive.  The amendment adds sufficient structure. The 35 U.S.C. 112(f) interpretation has been withdrawn. 
Applicant’s arguments, see page 9, filed 7/9/2021, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection to claim 5 has been withdrawn. 
Applicant’s arguments, see pages 9-12, filed 7/9/2021, with respect to the prior art rejections of the claims using Hill (US Patent Publication 20120318627) and Davies (US Patent Publication 20160298705) respectively have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Barnes (US Patent 2818712) for claims 1, 3, 5-7 and Barnes in view of Tiedeman (US Patent 4579201) for claims 8-9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/L.W. /Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655